ATTORNEY GENERAL HENRY HAS DIRECTED ME TO RESPOND TO YOUR INQUIRY OF APRIL 8, 1991 INVOLVING THE LEGALITY OF COIN OPERATED "CRANE" AMUSEMENT MACHINES.
TITLE 21 O.S. 944 (1981), PROHIBITS POSSESSION AND OPERATION OF SLOT MACHINES AND PROVIDES CRIMINAL PENALTIES FOR A VIOLATION. THE TERM "SLOT MACHINE" IS DEFINED AT 21 O.S. 964 (1983) AS:
  "ANY MACHINE, INSTRUMENT, MECHANISM, OR DEVICE THAT OPERATES OR MAY BE OPERATED OR PLAYED MECHANICALLY, ELECTRICALLY, AUTOMATICALLY, OR MANUALLY, AND WHICH CAN BE PLAYED OR OPERATED BY ANY PERSON BY INSERTING IN ANY MANNER INTO SAID MACHINE. . . A COIN, CHIP, TOKEN, CHECK, CREDIT, MONEY REPRESENTATIVE OF VALUE, OR A THING OF VALUE, AND BY WHICH PLAY OR OPERATION SUCH PERSON WILL STAND TO WIN OR LOSE, WHETHER BY SKILL OR CHANCE, OR BY BOTH, A THING OF VALUE."
THIS SECTION WAS INTERPRETED BY THE OKLAHOMA COURT OF CRIMINAL APPEALS IN SEVERAL EARLY CASES. SEE STATE V. SANDFER, 226 P.2D 438 (OKL.CR.1951); PRICKETT V. STATE, 200 P.2D 407 (OKL.CR. 1948); DELANO V. STATE, 168 P.2D 659 (OKL.CR. 1946); MACKAY V. STATE, 83 P.2D 611 (OKL.CR. 1938). THESE CASES DEALT WITH THE APPLICATION OF SECTION 964 TO SPECIFIC TYPES OF MECHANICAL DEVICES. IN MACKAY, SUPRA, THE COURT HELD THAT A CRANE AMUSEMENT MACHINE FELL WITHIN THE DEFINITION OF A SLOT MACHINE. HOWEVER, EIGHT YEARS LATER IN DELANO, SUPRA, THE COURT OF CRIMINAL APPEALS REVERSED A CONVICTION PROSECUTED UNDER SECTION 964 BECAUSE THE STATE CONCEDED THAT THE MACHINE INVOLVED WAS NOT A GAMBLING DEVICE. THE COURT ALSO NOTED THAT SUCCESSFUL OPERATION OF THE MACHINE WAS DEPENDENT UPON SKILL, AND THAT CHANCE WAS NOT A CONTROLLING FACTOR.
UNDER THE DELANO OPINION, THE DETERMINATION OF WHETHER A DEVICE IS A SLOT MACHINE DEPENDS ON WHETHER ITS SUCCESSFUL OPERATION IS A MATTER OF CHANCE. IF CHANCE IS THE CONTROLLING FACTOR AND THE MACHINE MEETS THE OTHER REQUIREMENTS OF SECTION 964, IT IS A SLOT MACHINE.
IT IS NOT POSSIBLE TO MAKE A LEGAL DETERMINATION THAT A CRANE MACHINE VIOLATES SECTION 964 WITHOUT EXAMINING THE SPECIFIC MACHINE. IF IT IS ADJUSTED SO THAT SKILL, AND NOT CHANCE, DETERMINES THE OUTCOME OF THE GAME IT WOULD BE LEGAL. THIS DETERMINATION MUST BE MADE ON A CASE-BY-CASE BASIS. THEREFORE, THE FINAL ANALYSIS MUST REST WITH LOCAL PROSECUTORS AND POLICE.
(DAVID WALLING)